TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00794-CV


                                Linda Jean Mangold, Appellant

                                                 v.

                                 Julie Lynn Bighouse, Appellee



              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-003880, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on December 2,

2019. On December 4, 2019, we notified appellant that no clerk’s record had been filed due to

her failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s

record. The notice requested that appellant make arrangements for the clerk’s record and submit

a status report regarding this appeal by December 16, 2019. Further, the notice advised appellant

that her failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established
that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justices Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: February 14, 2020




                                                 2